Title: To George Washington from Brigadier General William Maxwell, 28 March 1779
From: Maxwell, William
To: Washington, George


Sir
Elizth Town [N.J.] 28th March 1779
I have the pleasure to inform Your Excellency that I have last night received intiligence from New york that may be chiefly depended on. Viz. that yesterday and the day before about 28 Sail came into the Hook Mostly Transports from England, at same time landed at New york a Hessian Coll with between 3 & 400 English Troops, last from Hallifax. Governor [General] Clinton is returned to New york it is reported that their Expedition that way to the Eastwd, has failed as they report, owing to the Storm; but more likely if true, that they have found the Troops alarmed that way there is no account of the British Troops or Vessels being returned yet; they may be towards the East end of Long Island. I am informed that Adml Gambier is on the out side of the East end of Long Island, with 6 or 7 Ships and Frigates, his design it’s said is for new London to take our Vessels there.
Their Troops to the Southward it is said is verry sickley. Report in New york says that their accounts from the West Indies is bad, that General Grant is beat by the French.
One of my informants says that Governor Franklin & Cornelius Hatfield our old prisoner, is on Statten Island planing some desent from there, but they have no Boats there yet nor any additional number of Men, therefore I do not put any great stress or belief on the report.
Two Men was set over the Ferry yesterday from New york, to carry dispatches to Coll Butler; I have sent the description of them to Coll Clark this Morning and recommended his sending some Officers to the most publick places and passes in the Mountains to try to get intiligence of them; which if they do, they should spare no cost or pains to secure them and their dispatches. It is strange I cannot have but one Express Rider here, without a light horse man of any kind to carry my dispatches, I belive it is because I do not trouble Your Excellency with complaints as much as others. I have taken a horse out of the Team to send to Coll Clark this I am obliged to send by a Soldier. I wrote to Capt. Dun some time ago that I could not do with less than two express riders, and I had them for a few days, and then one of them was ordered away and never returned again. I inclose a Paper of yesterday which has a good deal of news in it. and am Your Excellencys Most obedien Humble Servt
Wm Maxwell
